DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/16/2021 has been entered.
Accordingly, claims 1-20 are pending in this application. Claims 1, 8, and 15 are currently amended.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 8/16/2021 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations of “the timing schedule determining a time, in relation to computation of the first subset of results, at which to compute the second subset of results, such that the timing schedule determines whether to use a pause operation or a detach operation to compute the second subset of results” recited in claims 1, 8, and 15, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US 20200151281 A1, hereinafter Paulsen) in view of Lett et al. (US 20080120620 A1, hereinafter Lett).


Regarding claim 1, Paulsen discloses a computer-implemented method ([0111]: the query-time attribution system 106 can cause the computing device(s) to perform the methods described herein), comprising: 
(Fig. 1, [0039]:  attribution database 108) and from a client (Fig. 1, [0039]: client devices 110a-110n), a query comprising a request for data (Fig. 1, [0117]: receiving the query to generate the digital attribution report comprises receiving a request to generate the digital attribution report);
determining, by the database execution engine, a timing schedule ([0029]: the query-time attribution system… ensures that each node can essentially instantaneously (e.g., in milliseconds) retrieve and forward to an aggregator the data applicable to an attribution query)
to compute a second subset of results following computation of a first subset of results (Fig. 9, [0099]: The first intermediate aggregator 904a then combines data from the first subsets of touchpoint data to generate a first set of aggregated touchpoint data... and the second intermediate aggregator 904b combines data from the second subsets to generate a second set of aggregated touchpoint data),
 the first subset of results comprising a first portion of the data to satisfy the query ([0099]: the first subset of nodes 906a uses the user-specified attribution model included in a query to identify first subsets of touchpoint data), 
the second subset of results comprising a second portion of the data to satisfy the query,(Fig. 9; [0099]: Similarly, the second subset of nodes 906b uses the user-specified attribution model to identify second subsets of touchpoint data),
computing, by the database execution engine, the first subset of results ([0099]: The first intermediate aggregator 904a then combines data from the first subsets of touchpoint data to generate a first set of aggregated touchpoint data); 
(Fig. 6, [0072]: the user interface 600 includes a first digital attribution report 602 displaying results from application of a first attribution model);
 computing, by the database execution engine and based on the timing schedule, the second subset of results (Fig. 9, [0099]: the second intermediate aggregator 904b combines data from the second subsets to generate a second set of aggregated touchpoint data); 
and providing, by the database execution engine and to the client in response to a client fetch request ([0137]: In particular embodiments, the processor(s) 1202 includes hardware for executing instructions… to execute instructions, the processor(s) 1202 may retrieve (or fetch) the instructions from an internal register), 
the second subset of results (Fig. 6, [0072]: the user interface 600 includes a first digital attribution report 602 displaying results from application of a first attribution model and a second digital attribution report 604 displaying results from application of a second attribution model).
However, Paulsen does not explicitly teach “the timing schedule determining a time, in relation to computation of the first subset of results, at which to compute the second subset of results, such that the timing schedule determines whether to use a pause operation or a detach operation to compute the second subset of results; computing the first subset of results; providing, to the client, the first subset of results; computing, based on the timing schedule, the second subset of results; and providing, to the client in response to a client fetch request, the second subset of results.”
On the other hand, in the same field of endeavor, Lett teaches
(Scheduler 104 of Figs. 2 and 3; [0004]: Task Schedulers divide up a total amount of available processing cycles or processor time available on the processing unit between the applications and/or various tasks that must be performed (sometimes referred to as “time slicing”)), in relation to computation of the first subset of results, at which to compute the second subset of results ([0029]: The predetermined condition also can comprise receiving a second request to perform a process), such that the timing schedule determines whether to 
use a pause operation ([0029]: The predetermined condition also can comprise…  determining that a task is unhealthy, and/or receiving an instruction to pause or stop the performing of the process; [0064]: FIG. 15 is a sequence diagram for pause/resume processing for the system of FIGS. 2 and 3) 
or a detach operation to compute the second subset of results ([0044]: The modeling can further comprise modeling the state of the logical thread as a second task that is passed between processor functions, the second task comprising first task data and a first task state and further comprising the steps of adding the second task to the queue of tasks [detach operation]; [0088]: FIG. 3 is a Scheduler operation diagram 200 illustrating the operation and threading for the tasking queue 128 and task scheduler 180 of the system of FIG. 2);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Paulsen with the teachings of Lett to include  “the timing schedule determining a time, in relation to computation of the first subset of results, at which to compute the second subset of results, such that the timing schedule determines whether to use a pause operation or a detach operation to compute the second subset of results; computing the first subset of results; providing, to the client, the first 
The motivation for combining would be to enable task scheduling, as recognized by Lett ([0002] of Lett:…the invention relates to systems and methods that enable task scheduling, processing, and monitoring, especially as part of a scalable and configurable architecture).

Regarding claim 2, the combined teachings of Paulsen and Lett disclose the computer-implemented method of claim 1, wherein the timing schedule is predefined for the client and/or the database execution engine (See Paulsen, [0029]: the query-time attribution system eliminates the need for node cross-talk and ensures that each node can essentially instantaneously (e.g., in milliseconds) retrieve and forward to an aggregator the data applicable to an attribution query. [0037]: an attribution model is rule-based by using predetermined weights based on rules).

Regarding claim 3, the combined teachings of Paulsen and Lett disclose the computer-implemented method of claim 1, wherein the timing schedule is based on a capacity of the database execution engine (See Paulsen, [0027]: For example, the query-time attribution system can store every touchpoint (i.e., interaction) experienced by a user leading up to a desired event in a node of the database), an amount of the data needed to satisfy the query (See Paulsen, [0029]: Due to the amount of data and such architectures, the amount of time to run a query time attribution report can be substantial and prohibitive… In contrast, the structure of the backend (e.g., database) of the query-time attribution system allows for fast and efficient query-time attribution modeling. In particular, by storing touchpoint data for a single (or a limited number) of users in each node, the query-time attribution system eliminates the need for node cross-talk and ensures that each node can essentially instantaneously (e.g., in milliseconds) retrieve and forward to an aggregator the data applicable to an attribution query), and/or a timing requirement of the client ([0028]: Consequently, the query-time attribution system improves the efficiency of implementing computer systems by requiring less processing power and time during operation).

Regarding claim 4, the combined teachings of Paulsen and Lett disclose the computer-implemented method of claim 1, wherein the second subset of results are computed in response to the client fetch request (See Paulsen, [0125]: In response to receiving the second query, and in real time, the query-time attribution system 106 can… combine, using the aggregator, the second subsets of touchpoint data; Fig. 8, [0096]: In some embodiments, the aggregator 852 generates instructions based on the query; [0137]: to execute instructions, the processor(s) 1202 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 1204, or a storage device 1206 and decode and execute them).

Regarding claim 5, the combined teachings of Paulsen and Lett disclose the computer-implemented method of claim 1, wherein the second subset of results are computed during a time in which the first subset of results are provided to the client (See Paulsen, [0074]: The administrator can select the first digital attribution report 602 and perform a dragging motion to the side (e.g., left or right) to submit a second query. In response, the query-time attribution system 106 can generate the second digital attribution report 604).

Regarding claim 6, the combined teachings of Paulsen and Lett disclose the computer-implemented method of claim 5, wherein a separate thread is utilized to compute the second subset of results (See Paulsen, [0025]: The query-time attribution system can then use the aggregator to combine the subsets of data corresponding to each user-specified channel [separate thread] (e.g., combine the data that corresponds to the email channel and separately combine the data that corresponds to the social network channel),
wherein the second subset of results are stored in a memory buffer (See Paulsen, Fig. 8, [0090]: the second node 804b stores event data that includes multiple instances of event data within the data storage unit 806b), 
and wherein the separate thread is different from a thread used to compute and provide the first subset of results (See Paulsen, Fig. 6, [0075]: the user interface 600 enables the administrator to define a different user-specified set of distribution channels[separate thread] for each of the digital attribution reports 602, 604).

Regarding claim 7, the combined teachings of Paulsen and Lett disclose the computer-implemented method of claim 1, further comprising: 
computing, by the database execution engine (See Paulsen, Fig. 1, [0039]: attribution database 108) and based on the timing schedule ([0099]: The first intermediate aggregator 904a then combines data from the first subsets of touchpoint data to generate a first set of aggregated touchpoint data. Similarly… the second intermediate aggregator 904b combines data from the second subsets to generate a second set of aggregated touchpoint data), a subsequent subset of results following the second subset of results ([0097]: the aggregator 852 can receive three subsets of touchpoint data); 
(See Paulsen, Fig. 1, [0039]: client devices 110a-110n) in response to a subsequent client fetch request ([0137]: to execute instructions, the processor(s) 1202 may retrieve (or fetch) the instructions from an internal register), 
the subsequent subset of results (See Paulsen, [0097]: Subsequently, the aggregator 852 combines the subsets of touchpoint data to attribute three orders to the social network distribution channel; the query-time attribution system 106 can use the combined subsets of touchpoint data to generate a digital attribution report).

Regarding claim 8, Paulsen discloses a system (Fig. 1, [0111]: the query-time attribution system 106), comprising: at least one data processor (Fig. 12, [0137]: processor(s) 1202); and at least one memory storing instructions (Fig. 12, [0136]: memory 1204) which, when executed by the at least one data processor, result in operations comprising: 
receiving, from a client (Fig. 1, [0039]:  client devices 110a-110n), a query comprising a request for data ([0117]: receiving the query to generate the digital attribution report comprises receiving a request to generate the digital attribution report); 
determining, by the database execution engine, a timing schedule ([0029]: the query-time attribution system… ensures that each node can essentially instantaneously (e.g., in milliseconds) retrieve and forward to an aggregator the data applicable to an attribution query)
to compute a second subset of results following computation of a first subset of results (Fig. 9, [0099]: The first intermediate aggregator 904a then combines data from the first subsets of touchpoint data to generate a first set of aggregated touchpoint data... and the second intermediate aggregator 904b combines data from the second subsets to generate a second set of aggregated touchpoint data),
 the first subset of results comprising a first portion of the data to satisfy the query ([0099]: the first subset of nodes 906a uses the user-specified attribution model included in a query to identify first subsets of touchpoint data), 
the second subset of results comprising a second portion of the data to satisfy the query,(Fig. 9; [0099]: Similarly, the second subset of nodes 906b uses the user-specified attribution model to identify second subsets of touchpoint data),
computing, by the database execution engine, the first subset of results ([0099]: The first intermediate aggregator 904a then combines data from the first subsets of touchpoint data to generate a first set of aggregated touchpoint data); 
providing, by the database execution engine and to the client, the first subset of results (Fig. 6, [0072]: the user interface 600 includes a first digital attribution report 602 displaying results from application of a first attribution model);
 computing, by the database execution engine and based on the timing schedule, the second subset of results (Fig. 9, [0099]: the second intermediate aggregator 904b combines data from the second subsets to generate a second set of aggregated touchpoint data); 
and providing, by the database execution engine and to the client in response to a client fetch request ([0137]: In particular embodiments, the processor(s) 1202 includes hardware for executing instructions… to execute instructions, the processor(s) 1202 may retrieve (or fetch) the instructions from an internal register), 
the second subset of results (Fig. 6, [0072]: the user interface 600 includes a first digital attribution report 602 displaying results from application of a first attribution model and a second digital attribution report 604 displaying results from application of a second attribution model).
However, Paulsen does not explicitly teach “the timing schedule determining a time, in relation to computation of the first subset of results, at which to compute the second subset of results, such that the timing schedule determines whether to use a pause operation or a detach operation to compute the second subset of results; computing the first subset of results; providing, to the client, the first subset of results; computing, based on the timing schedule, the second subset of results; and providing, to the client in response to a client fetch request, the second subset of results.”
On the other hand, in the same field of endeavor, Lett teaches
the timing schedule determining a time (Scheduler 104 of Figs. 2 and 3; [0004]: Task Schedulers divide up a total amount of available processing cycles or processor time available on the processing unit between the applications and/or various tasks that must be performed (sometimes referred to as “time slicing”)), in relation to computation of the first subset of results, at which to compute the second subset of results ([0029]: The predetermined condition also can comprise receiving a second request to perform a process), such that the timing schedule determines whether to 
use a pause operation ([0029]: The predetermined condition also can comprise…  determining that a task is unhealthy, and/or receiving an instruction to pause or stop the performing of the process; [0064]: FIG. 15 is a sequence diagram for pause/resume processing for the system of FIGS. 2 and 3) 
or a detach operation to compute the second subset of results ([0044]: The modeling can further comprise modeling the state of the logical thread as a second task that is passed between processor functions, the second task comprising first task data and a first task state and further comprising the steps of adding the second task to the queue of tasks [detach operation]; [0088]: FIG. 3 is a Scheduler operation diagram 200 illustrating the operation and threading for the tasking queue 128 and task scheduler 180 of the system of FIG. 2);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Paulsen with the teachings of Lett to include  “the timing schedule determining a time, in relation to computation of the first subset of results, at which to compute the second subset of results, such that the timing schedule determines whether to use a pause operation or a detach operation to compute the second subset of results; computing the first subset of results; providing, to the client, the first subset of results; computing, based on the timing schedule, the second subset of results; and providing, to the client in response to a client fetch request, the second subset of results.”
The motivation for combining would be to enable task scheduling, as recognized by Lett ([0002] of Lett:…the invention relates to systems and methods that enable task scheduling, processing, and monitoring, especially as part of a scalable and configurable architecture).

Regarding claim 9, the combined teachings of Paulsen and Lett disclose the system of claim 8 (See Paulsen, Fig. 1, [0111]: the query-time attribution system 106), wherein the timing schedule is predefined for the client and/or the system (See Paulsen, [0037]: an attribution model [timing schedule] is rule-based by using predetermined weights based on rules).

Regarding claim 10, the combined teachings of Paulsen and Lett disclose the system of claim 8 (See Paulsen, Fig. 1, [0111]: the query-time attribution system 106), wherein the timing (See Paulsen, [0063]: the query-time attribution system 106 performs generates an attribution report based on a user-specified attribution model [timing schedule] specified as part of the query [data needed to satisfy the query] to generate a digital attribution report).

Regarding claim 11, the combined teachings of Paulsen and Lett disclose the system of claim 8 (See Paulsen, Fig. 1, Fig. 1, [0111]: the query-time attribution system 106), wherein the second subset of results are computed in response to the client fetch request (See Paulsen, [0125]: combine, using the aggregator, the second subsets of touchpoint data; [0096]: the aggregator 852 generates instructions based on the query; [0137]: to execute instructions, the processor(s) 1202 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 1204, or a storage device 1206 and decode and execute them).

Regarding claim 12, the combined teachings of Paulsen and Lett disclose the system of claim 8 (See Paulsen, Fig. 1, [0111]: the query-time attribution system 106), wherein the second subset of results are computed during a time in which the first subset of results are provided to the client (See Paulsen, [0074]: The administrator can select the first digital attribution report 602 and perform a dragging motion to the side (e.g., left or right) to submit a second query. In response, the query-time attribution system 106 can generate the second digital attribution report 604).

Regarding claim 13, the combined teachings of Paulsen and Lett disclose the system of claim 12 (See Paulsen, Fig. 1, [0111]: the query-time attribution system 106), wherein a separate thread is utilized to compute the second subset of results (See Paulsen, [0025]: The query-time attribution system can then use the aggregator to combine the subsets of data corresponding to each user-specified channel [separate thread] (e.g., combine the data that corresponds to the email channel and separately combine the data that corresponds to the social network channel), 
wherein the second subset of results are stored in a memory buffer ([0090]: the second node 804b stores event data that includes multiple instances of event data within the data storage unit 806b), 
and wherein the separate thread is different from a thread used to compute and provide the first subset of results (See Paulsen, [0075]: the user interface 600 enables the administrator to define a different user-specified set of distribution channels [separate thread] for each of the digital attribution reports 602, 604).

Regarding claim 14, the combined teachings of Paulsen and Lett disclose the system of claim 8 (See Paulsen, Fig. 1, [0111]: the query-time attribution system 106), wherein the at least one memory storing instructions (Fig. 12, [0136]: memory 1204), when executed by the at least one data processor (Fig. 12, [0137]: processor(s) 1202), result in further operations comprising:
computing, based on the timing schedule (See Paulsen, [0029]: the query-time attribution system… ensures that each node can essentially instantaneously (e.g., in milliseconds) retrieve and forward to an aggregator the data applicable to an attribution query; [0099]: The first intermediate aggregator 904a then combines data from the first subsets of touchpoint data to generate a first set of aggregated touchpoint data. Similarly… the second intermediate aggregator 904b combines data from the second subsets to generate a second set of aggregated touchpoint data)), a subsequent subset of results following the second subset of results ([0097]: the aggregator 852 can receive three subsets of touchpoint data); 
and providing, to the client in response to a subsequent client fetch request (See Paulsen, [0137]: to execute instructions, the processor(s) 1202 may retrieve (or fetch) the instructions from an internal register), 
the subsequent subset of results (See Paulsen, [0097]: Subsequently, the aggregator 852 combines the subsets of touchpoint data to attribute three orders to the social network distribution channel; the query-time attribution system 106 can use the combined subsets of touchpoint data to generate a digital attribution report).

Regarding claim 15, Paulsen discloses a non-transitory computer-readable storage medium including program code, which when executed by at least one data processor, causes operations (Fig. 1, Fig. 10, [0111]: System 106, the components 1002-1020 can include one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices, such as a client device or server device) comprising: 
receiving, at a database execution engine (Fig. 1, [0039]:  attribution database 108) and from a client (Fig. 1, [0039]:  client devices 110a-110n), a query comprising a request for data ([0117]: receiving the query to generate the digital attribution report comprises receiving a request to generate the digital attribution report); 
determining, by the database execution engine, a timing schedule ([0029]: the query-time attribution system… ensures that each node can essentially instantaneously (e.g., in milliseconds) retrieve and forward to an aggregator the data applicable to an attribution query)
(Fig. 9, [0099]: The first intermediate aggregator 904a then combines data from the first subsets of touchpoint data to generate a first set of aggregated touchpoint data... and the second intermediate aggregator 904b combines data from the second subsets to generate a second set of aggregated touchpoint data),
 the first subset of results comprising a first portion of the data to satisfy the query ([0099]: the first subset of nodes 906a uses the user-specified attribution model included in a query to identify first subsets of touchpoint data), 
the second subset of results comprising a second portion of the data to satisfy the query,(Fig. 9; [0099]: Similarly, the second subset of nodes 906b uses the user-specified attribution model to identify second subsets of touchpoint data),
computing, by the database execution engine, the first subset of results ([0099]: The first intermediate aggregator 904a then combines data from the first subsets of touchpoint data to generate a first set of aggregated touchpoint data); 
providing, by the database execution engine and to the client, the first subset of results (Fig. 6, [0072]: the user interface 600 includes a first digital attribution report 602 displaying results from application of a first attribution model);
 computing, by the database execution engine and based on the timing schedule, the second subset of results (Fig. 9, [0099]: the second intermediate aggregator 904b combines data from the second subsets to generate a second set of aggregated touchpoint data); 
and providing, by the database execution engine and to the client in response to a client fetch request ([0137]: In particular embodiments, the processor(s) 1202 includes hardware for executing instructions… to execute instructions, the processor(s) 1202 may retrieve (or fetch) the instructions from an internal register), 
the second subset of results (Fig. 6, [0072]: the user interface 600 includes a first digital attribution report 602 displaying results from application of a first attribution model and a second digital attribution report 604 displaying results from application of a second attribution model).
However, Paulsen does not explicitly teach “the timing schedule determining a time, in relation to computation of the first subset of results, at which to compute the second subset of results, such that the timing schedule determines whether to use a pause operation or a detach operation to compute the second subset of results; computing the first subset of results; providing, to the client, the first subset of results; computing, based on the timing schedule, the second subset of results; and providing, to the client in response to a client fetch request, the second subset of results.”
On the other hand, in the same field of endeavor, Lett teaches
the timing schedule determining a time (Scheduler 104 of Figs. 2 and 3; [0004]: Task Schedulers divide up a total amount of available processing cycles or processor time available on the processing unit between the applications and/or various tasks that must be performed (sometimes referred to as “time slicing”)), in relation to computation of the first subset of results, at which to compute the second subset of results ([0029]: The predetermined condition also can comprise receiving a second request to perform a process), such that the timing schedule determines whether to 
use a pause operation ([0029]: The predetermined condition also can comprise…  determining that a task is unhealthy, and/or receiving an instruction to pause or stop the performing of the process; [0064]: FIG. 15 is a sequence diagram for pause/resume processing for the system of FIGS. 2 and 3) 
or a detach operation to compute the second subset of results ([0044]: The modeling can further comprise modeling the state of the logical thread as a second task that is passed between processor functions, the second task comprising first task data and a first task state and further comprising the steps of adding the second task to the queue of tasks [detach operation]; [0088]: FIG. 3 is a Scheduler operation diagram 200 illustrating the operation and threading for the tasking queue 128 and task scheduler 180 of the system of FIG. 2);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Paulsen with the teachings of Lett to include  “the timing schedule determining a time, in relation to computation of the first subset of results, at which to compute the second subset of results, such that the timing schedule determines whether to use a pause operation or a detach operation to compute the second subset of results; computing the first subset of results; providing, to the client, the first subset of results; computing, based on the timing schedule, the second subset of results; and providing, to the client in response to a client fetch request, the second subset of results.”
The motivation for combining would be to enable task scheduling, as recognized by Lett ([0002] of Lett:…the invention relates to systems and methods that enable task scheduling, processing, and monitoring, especially as part of a scalable and configurable architecture).

Regarding claim 16, the combined teachings of Paulsen and Lett disclose the non-transitory computer-readable storage medium of claim 15 (See Paulsen, Fig. 1, Fig. 10, [0111]: System 106, components 1002-1020), wherein the timing schedule is predefined for the client (Fig. 1, [0037]: an attribution model [timing schedule] is rule-based by using predetermined weights based on rules).

Regarding claim 17, the combined teachings of Paulsen and Lett disclose the non-transitory computer-readable storage medium of claim 15 (See Paulsen, Fig. 1, Fig. 10, [0111]: System 106, components 1002-1020), wherein the timing schedule is based on a capacity of the database execution engine, an amount of the data needed to satisfy the query, and/or a timing requirement of the client (Fig. 1, [0063]: the query-time attribution system 106 performs generates an attribution report based on a user-specified attribution model [timing schedule] specified as part of the query [data needed to satisfy the query] to generate a digital attribution report).

Regarding claim 18, the combined teachings of Paulsen and Lett disclose the non-transitory computer-readable storage medium of claim 15 (See Paulsen, Fig. 1, Fig. 10, [0111]: System 106, components 1002-1020), wherein the second subset of results are computed in response to the client fetch request ([0125]: combine, using the aggregator, the second subsets of touchpoint data; [0096]: the aggregator 852 generates instructions based on the query; [0137]: to execute instructions, the processor(s) 1202 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 1204, or a storage device 1206 and decode and execute them).

Regarding claim 19, the combined teachings of Paulsen and Lett disclose the non-transitory computer-readable storage medium of claim 15 (See Paulsen, Fig. 1, Fig. 10, [0111]: System 106, components 1002-1020), wherein the second subset of results are computed during a time in which the first subset of results are provided to the client (Fig. 1, [0074]: The administrator can select the first digital attribution report 602 and perform a dragging motion to the side (e.g., left or right) to submit a second query. In response, the query-time attribution system 106 can generate the second digital attribution report 604).

Regarding claim 20, the combined teachings of Paulsen and Lett disclose the non-transitory computer-readable storage medium of claim 19 (See Paulsen, Fig. 1, Fig. 10, [0111]: System 106, components 1002-1020), wherein a separate thread is utilized to compute the second subset of results ([0025]: The query-time attribution system can then use the aggregator to combine the subsets of data corresponding to each user-specified channel [separate thread] (e.g., combine the data that corresponds to the email channel and separately combine the data that corresponds to the social network channel), 
wherein the second subset of results are stored in a memory buffer ([0090]: the second node 804b stores event data that includes multiple instances of event data within the data storage unit 806b), 
and wherein the separate thread is different from a thread used to compute and provide the first subset of results ([0075]: the user interface 600 enables the administrator to define a different user-specified set of distribution channels [separate thread] for each of the digital attribution reports 602, 604).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168